Judgment of the Supreme Court, Suffolk County, entered September 4, 1968, affirmed, with one bill of costs jointly to respondents filing separate briefs. In our opinion, implicit in the decision by Special Term granting plaintiffs’ motion to modify its earlier decision, and in the third decretal paragraph of the judgment entered in accordance therewith, which judgment is presently under review, is a ruling that upon satisfaction of the judgment and after payment of the necessary adjustments as determined by an accounting, plaintiffs will be entitled to a conveyance of the property deposited with defendant Welson as security. Accordingly, we deem it unnecessary to modify the judgment. Christ, Acting P. J., Brennan, Rabin, Hopkins and Kleinfeld, JJ., concur.